Williams, J.
(dissenting). I am dissenting because, in my opinion, there is only a question of fact involved which was not improperly decided by the Trial Judge. As stated in the prevailing opinion, the defendant contends that he was not advised of his right to counsel in the proceeding which resulted in his conviction of the crime of grand larceny, first degree, in September of 1938. His testimony to that effect was given in July of 1955 or almost 17 years after the conviction. In addition to the conviction in question he was convicted of grand larceny, second degree in 1945 and assault, first degree in 1950. He was sentenced on all three of these counts but at no time before his 1953 petition in this proceeding did he raise the question here presented. His present contention is supported only by his own statement. It is not surprising that court records may have been somewhat incomplete and memories somewhat vague and indefinite in 1955. Testimony as to habit and custom was properly admitted in support of the contentions of the People. (People v. Bean, 284 App. Div. 922.) Even though the burden of going forward may have shifted, as the majority opinion states, the burden of proof remained with the defendant. In coram nobis where “ There must be a trial * * * it will be for the Trial Judge to pass on all questions of fact, including the credibility of defendant and of any other witnesses on either side.” (People v. Langan, 303 N. Y. 474, 480.) “ On a trial in a proceeding of this nature [coram nobis] it is for the trial court to pass on all questions of fact, including the credibility of the defendant and any other witnesses on either side.” (People v. Bean, supra, p. 923.) In the final analysis, it was for the Trial Judge to determine as a question of fact whether the • defendant had met his burden of proof. In determining this he was entitled to analyze and evaluate the testimony of this highly interested, thrice convicted felon, to decide what credence, if any, it should be given. He had the right to consider and weigh all the testimony in the case, including that of the habits and custom of the Trial Judge who presided over the 1938 proceeding.
*321All concur, except Williams, J., who dissents and votes for affirmance in a separate memorandum. Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.
Order insofar as appealed from reversed, on the law and facts, motion granted, judgment of conviction vacated, and defendant remanded to the custody of the Sheriff of Chautauqua County at Attica State Prison for further proceedings upon the indictment.